PER CURIAM.
Epitomized Opinion
Katie Zeck brought action in the Municipal Court ofCincinnati, in forcible entry and detainer. The facts are that on January 20, 1919, the then owner of the property entered into a written lease with the Bettners for five years from Jan. 31, 1919. The lease was not recorded. Zeck purchased the property Dec. 15, 1921. Prior to the expiration of three years from the date of the lease, she notified, the Bettners to vacate the premises, which was not done, and they remained in the property until the expira-the fourth year after the date of the lease.
|^Hne action was brought and the premises were BErcendered by the Bettners. It is claimed that they Bere entitled to hold the property for five years, as Bieir occupancy of .the premises was notice that they fed a right in the premises. The Court of Appeals
feld:
B 1. Section 8543 GC. provides that written instruments like this lease until recorded or filed for rec-Brd, are fraudulent as to subsequent bona fide purchasers without knowledge and it was not recorded until January 9, 1922, some time after the Burehase of the property by Zeck.
B 2. This case falls within the rule stated in the feinion of this court in Peoples B. & L. Co. v. Mc-Ktyre, decided May 16, 1921.
B The judgment of the court below will be affirmed.